PER CURIAM.
We reverse the sentence and remand to the trial court for the following remedial action: (1) Correct written sentencing order to reflect that the twelve-year prison term imposed in Case No. 86-9422 has been modified to a term of probation in accordance with the trial court’s oral pronouncement; (2) Resentence appellant with requisite adherence to the provisions of section 39.-111(7), Florida Statutes (Supp.1986), which requires written documentation of the consideration of Chapter 39 criteria and the factual reasons which support the decision to impose adult sanctions; (3) Correct sentencing in Case No. 86-9041 to reflect the proper term of probation applicable to each count for which sentence was imposed.
ANSTEAD, LETTS and GUNTHER, JJ., concur.